—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 26, 1995, convicting her of robbery in the third degree, upon her plea of guilty, and imposing sentence. By decision and order dated May 20, 1996 [227 AJD2d 566], this Court remitted the matter to the County Court, Orange County, to resettle the sentence minutes, and the appeal was held in abeyance in the interim. The County Court, Orange County, has now complied.
Ordered that the judgment is affirmed.
We find no improvident exercise of discretion in the denial of youthful offender treatment for the defendant (see, People v Lee, 154 AD2d 399; People v Dobbs, 148 AD2d 627). In addition, the defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Joy and Krausman, JJ., concur.